[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                      FILED
                         ________________________          U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                               September 27, 2007
                               No. 07-10809                   THOMAS K. KAHN
                           Non-Argument Calendar                  CLERK
                         ________________________

                     D. C. Docket No. 05-00321-CR-WS-B

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

RICHARD NAVA,
a.k.a. Little Man,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                     for the Southern District of Alabama
                        _________________________

                             (September 27, 2007)

Before TJOFLAT, DUBINA and CARNES, Circuit Judges.

PER CURIAM:

     Robert Ratliff, Esq., appointed counsel for Richard Nava, has filed a motion
to withdraw on appeal supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals counsels’ assessment of the relative merit of the

appeal is correct. Independent examination of the entire record reveals no arguable

issues of merit, therefore, counsel’s motion to withdraw is GRANTED, and

Nava’s conviction and sentence are AFFIRMED.




                                          2